Citation Nr: 0633679	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  05-05 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for uterine fibroid 
tumors.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel








INTRODUCTION

The appellant had active military service from July 1996 to 
August 2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Roanoke, Virginia, Regional Office (RO).

The veteran withdrew her request for a hearing before in the 
Board in March 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As regards the uterine fibroids disability, the veteran 
reported in her January 2005 substantive appeal that she has 
been treating with a physician for the same symptoms that she 
had experienced prior to her 2002 operation to remove the 
uterine fibroids that were identified at that time.  The 
veteran reported that her treating physician has been 
prescribing her medication to treat her abdominal pain.  She 
maintains that her physician has told her that she currently 
has fibroids that were either not removed during her 2002 
operation, or that more uterine fibroids have appeared since 
that time.  These treatment records are not in the file and 
should be obtained. 

Additionally, the Board notes that the veteran has not been 
provided a recent VA examination to assess the nature and 
severity of her uterine fibroids disability.  The veteran was 
last examined by QTC, at the request of the RO, in October 
2003; prior to the veteran's statements provided in her 
January 2005 substantive appeal.

In light of the fact that remand for additional evidentiary 
development is otherwise in order, the RO should also take 
corrective action relevant to the VCAA notice provided to the 
veteran pertinent to the claim.  The veteran should be 
notified of the recent legal precedent that requires that she 
be informed to submit all evidence on the claims that she has 
in her possession.  See 38 C.F.R. § 3.159.

Finally, the Board notes that the RO has evaluated the 
veteran's uterine fibroids under 38 C.F.R. § 4.117, 
Diagnostic Code 7628 (2006), for benign neoplasms of the 
gynecological system.  The Board suggests that the RO also 
consider 38 C.F.R. § 4.117, Diagnostic Code 7613 (2006), for 
disease, injury, or adhesions of the uterus.

Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions:

1.  The RO should undertake appropriate 
development to obtain all outstanding 
pertinent VA and/or private records 
identified by the appellant of treatment 
for her fibroid disability from October 
2003, the date of the last QTC 
examination report.  The appellant should 
be asked to identify all VA and non-VA 
medical treatment records regarding the 
veteran's service-connected uterine 
fibroids, to include those in her 
possession.  If records are not found 
that appellant should be notified and 
offered an opportunity to obtain the 
records.

2.  When all indicated record development 
has been completed, the RO should make 
arrangements for the veteran to be 
afforded an examination by an examiner 
with appropriate expertise, to determine 
the current nature and severity of her 
service-connected uterine fibroids 
disability.  The examination should 
include whether symptoms such as pelvic 
pain or heavy or irregular bleeding are 
present, whether controlled or not 
controlled by treatment, and whether 
bowel or bladder lesions are present.  
The claims folder, including a copy of 
this remand, must be made available to 
and reviewed by the examiner, and the 
examiner should note such review in the 
examination report.  Any indicated 
studies must be performed.

3.  The RO should then readjudicate the 
claim based upon a de novo review of all 
pertinent evidence and consideration of 
all applicable criteria.  38 C.F.R. 
§ 4.117, Diagnostic Codes 7613, 7628.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the case should be returned to the Board, 
following completion of the usual 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



